UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2011 RADIOSHACK CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-5571 75-1047710 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 RadioShack Circle, Mail Stop CF3-203, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 415-3011 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 EXPLANATORY NOTE RadioShack Corporation (the “Company”) is filing this amendment to its Form 8-K filed on April 25, 2011 to correct an error in certain Supplemental Product Platform Information that was furnished as Exhibit 99.2 to such Form 8-K.The correction is to revise the total percentage change in annual sales from 2009 to 2010 at U.S. RadioShack company-operated stores from -4.3% to +4.3%.No other changes are being made to the Form 8-K.The corrected Supplemental Product Platform Information is attached to this Form 8-K/A as Exhibit 99.1, and is incorporated herein by reference. Item 7.01.Regulation FD Disclosure. Product Platform Consolidation To reflect more closely how the Company manages its merchandise and product assortment, it has consolidated its product platform reporting structure into three product platforms:mobility, signature and consumer electronics.Information regarding the product platform consolidation is available in the Company’s Quarterly Report on Form 10-Q filed today, for the period ended March 31, 2011. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Supplemental Product Platform Information. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RadioShack Corporation (Registrant) Date: April 25, 2011 /s/Robert C. Donohoo Robert C. Donohoo Vice President, General Counsel and Corporate Secretary 3 EXHIBIT INDEX Exhibit No. Description of Exhibit Supplemental Product Platform Information. 4
